DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Arguments
Applicant has canceled claims 2-12 and 14-17 and amended claims 1 and 13.

Claim Objections
Claim 13 is objected to because of the following informalities:  In claim 13 at line 7, “associated with the celing” is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by de Carvalho et al. (U.S. Patent 9,787,948).

In regards to claim 1, de Carvalho et al (henceforth referred to as de Carvalho) disclose a display system for an aircraft.  The system of de Carvalho includes a ceiling mounted “window” display inside a cabin of an aircraft as depicted in figure 3:
a ceiling display (item 3);
wherein the ceiling display displays environmental videos obtained from a camera so that the ceiling display functions to provide a directionally accurate visual window to a space above the aircraft.  The de Carvalho reference describes a cameral obtained inside view of the external environment above (to some degree) the aircraft and shown on a ceiling mounted screen.

In regards to claim 13, de Carvalho discloses an aircraft, comprising:
a fuselage having a ceiling. The system of de Carvalho includes a fuselage ceiling mounted “window” display inside a cabin of an aircraft as depicted in figure 3;
a ceiling display associated with the ceiling (item 3);
wherein the ceiling display displays environmental videos obtained from a camera so that the ceiling display functions to provide a directionally accurate visual window to a space above the aircraft.  The de Carvalho reference describes a cameral obtained inside view of the external environment above (to some degree) the aircraft and shown on a ceiling mounted screen.

Summary/Conclusion
Claims 1 and 13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641